1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    THOMAS MAVUNGO,                          Case No.: 19cv1431-LAB (JLB)
12                              Petitioner,
                                               ORDER OF DISMISSAL
13    v.
14    JEFFERSON SESSIONS III,
15                            Respondent.
16
17
18         Petitioner Thomas Mavungo (also identified as Thomas Mavungu or
19   Mavungo Thomas) filed a petition for writ of habeas corpus under 28 U.S.C.
20   § 2241, asking that he be granted asylum and that his order of removal not be
21   carried out. He has apparently already sought removal by a petition for review,
22   unsuccessfully.
23         This Court has no jurisdiction to review final orders of removal under § 2241.
24   See Puri v. Gonzales, 464 F.3d 1038, 1041 (9th Cir. 2006); Alvarez-Barajas v.
25   Gonzales, 418 F.3d 1050, 1052 (9th Cir. 2005). Federal jurisdiction is presumed
26   to be lacking, Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994),
27   and the party invoking the Court’s jurisdiction must establish it. See Spokeo, Inc.
28   v. Robins, 136 S.Ct. 1540, 1547 (2016).The Court therefore ordered Mr. Mavungo

                                              1
                                                                         19cv1431-LAB (JLB)
1    to show cause why this case should not be dismissed for lack of jurisdiction. The
2    Court instructed him to address jurisdiction, not the merits of his asylum claim.
3          Mavungo has now filed his response, which addresses only the merits of his
4    claim. Although his story is very moving, the Court has no power to hear his claim
5    or grant him any relief. The Court has ordered that his former lawyer be notified
6    about this case.
7          This action is DISMISSED FOR LACK OF JURISDICTION.
8
9          IT IS SO ORDERED.
10   Dated: September 16, 2019
11
12                                           Hon. Larry Alan Burns
                                             Chief United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                          19cv1431-LAB (JLB)
